Citation Nr: 0304841	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  96-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
rash. 

2.  Entitlement to a compensable evaluation prior to August 
18, 1998, and an evaluation in excess of 10 percent from 
August 18, 1998, for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) denying the veteran entitlement to 
service connection for a rash on his legs and entitlement to 
an increased (compensable) evaluation for his service-
connected left ankle disability.  The veteran has perfected 
an appeal of this determination.

By a separate rating decision, dated in March 1999, the 
disability evaluation for the veteran's service-connected 
residuals of a left ankle fracture was increased from zero 
percent to 10 percent disabling, effective from August 18, 
1998 (the date of a VA examination report).  Since the 
veteran's claim for increase has remained open and pending 
since December 1994, the Board construes this issue as listed 
on the cover page of the decision.

This case was previously before the Board and in November 
1999 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's current skin rash involving the legs is causally or 
etiologically related to service.

2.  Prior to August 18, 1998, the veteran's left ankle 
fracture residuals were asymptomatic.  

3.  From August 18, 1998, the veteran's left ankle fracture 
residuals were manifested by slight limitation of motion 
secondary to pain and tenderness due to bone spurring of the 
tibia and plantar aspects on the left foot.  

CONCLUSIONS OF LAW

1.  A bilateral leg rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a left ankle fracture, for the period prior 
to August 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59 and 
Part 4, Diagnostic Code 5271 (2002).

3.  The criteria for an increased evaluation in excess of 
10 percent for residuals of a left ankle fracture, for the 
period from August 18, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims for service 
connection for a rash on the legs, and for an increased 
rating for residuals of a left ankle fracture.  In this 
regard, VA provided the veteran and his representative with 
copies of the appealed rating decisions, the statement of the 
case, supplemental statements of the case, and a Board 
Remand, as well as correspondence sent the veteran and his 
representative.  By way of these documents, they were 
informed of the cumulative evidence that already had been 
previously provided to VA, or obtained by VA on the veteran's 
behalf, the applicable laws and regulations, including the 
VCAA, the evidence needed to support the veteran's claims, 
and the reasons for the determination made regarding each of 
the veteran's claims.  Although the Board's November 1999 
remand has no adjudicatory authority, this document served to 
inform them that the Board was undertaking additional 
development and, in effect, notified them of the evidence 
that was needed to support the veteran's claims, the evidence 
that VA would obtain, and the evidence the veteran was 
expected to provide in support of his claims.  In addition, 
in May 2001, they were a sent letter that specifically 
notified them of the information and evidence that VA would 
obtain and discussed the VCAA, and VA's duty to notify the 
veteran about what information and evidence was needed to 
grant the benefits sought.  In the May 2001 letter, they were 
also notified of what records VA had obtained, what records 
the veteran should try to obtain, and that the veteran was 
ultimately responsible for providing the evidence needed to 
support his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, throughout this appeals process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consist of the veteran's service medical records, postservice 
medical records, including VA and private treatment records, 
as well as reports of VA examinations provided to the veteran 
in connection with his current claims, and assertions made by 
the veteran and his representative in support of his claims.  
There is no identified evidence that has not been accounted 
for and the veteran and his representative have been given 
the opportunity to submit written argument.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

I.  Service Connection

The service medical records reflect that in July 1981, the 
veteran was evaluated and treated with a topical ointment for 
a rash on his buttocks and a light fungus infection.  The 
remainder of the service medical records are negative for any 
further complaint, treatment, or finding pertaining to the 
skin.  The report of medical examination for separation in 
January 1983, reveals that the clinical evaluation of the 
veteran's skin was normal.

VA reports of examination, dated in July 1983, October 1983, 
and February 1986, are similarly negative for any pertinent 
complaint or finding.  Indeed, the veteran's skin was found 
to be normal, and nothing regarding a skin rash is mentioned 
in these reports.

VA outpatient treatment records compiled since February 1984 
show no evaluation and/or treatment for complaints referable 
to a leg rash.  When the veteran was examined by VA in August 
1998, the examiner noted that there were no signs of any skin 
disorder.

Private treatment records show that the veteran was seen in 
January 2000 with complaints that included itching on the 
right side from his foot up to his scrotum.  It was noted 
that this complaint had been discussed with the veteran back 
in 1996 and 1997 and at those times he was given antifungal 
pills, which reportedly did not seem to help.  On examination 
of the veteran in January 2000 there were no specific 
clinical findings relative to a skin disorder.  However, 
chronic pruritus was diagnosed.  The veteran was subsequently 
seen in February 2000 by a private dermatologist for 
evaluation and treatment of pruritus involving mainly the 
lower extremities and scrotum.  It was noted as clinical 
history that the veteran had taken Griseofulvin and 
thereafter Nizoral without benefit to his skin condition and 
that pruritus of the scrotum occurred mainly in the evening.  
A physical examination of the veteran was reported to be 
negative for any significant eruption.  The veteran was noted 
to have generalized dry skin most severely on the lower 
anterior extremities.  Examination of the scrotum was 
negative for any significant eruptions.  It was also observed 
the veteran was bothered by dry, mildly scaly skin on the 
bottoms of his hand.  Dry skin with associated pruritus and 
neurodermatitis of the scrotum were the diagnostic 
assessments.

When examined in September 2000 by his private physician, it 
was noted that the veteran had an itchy rash on both interior 
shins of late.  The veteran denied any exposure to new 
chemicals, plant materials or other irritants.  On physical 
examination of the skin the veteran was noted to have 
slightly excoriated erythematous dermatitis on the anterior 
aspects of his lower legs, right more than left.  Nonspecific 
eczema was the diagnostic assessment.  

During a general VA examination in December 2000, the 
examiner observed that the veteran's skin had no rash or 
petechia.  Turgor and color were reportedly within normal 
limits.

On VA dermatological examination in December 2000 the 
veteran's examiner noted that the skin on the veteran's face, 
neck, upper extremities and trunk appeared normal.  The skin 
on his legs was noted to be slightly darker than the rest of 
his skin and that he presented with a condition known as 
asteatosis, which the examiner described as a type of dryness 
of the skin.  He noted that the skin of the medial proximal 
thighs and groin appeared normal and showed no clinical 
evidence of fungus infection.  Asteatosis related to familial 
tendency and aging process was the pertinent diagnosis.  
Status post plantar warts on the base of bilateral fifth 
metatarsals, was also diagnosed.  The examiner noted that the 
veteran had been referred to him to identify any skin 
condition found on the feet and lower legs.  He stated that 
the veteran's skin condition is consistent with asteatosis 
affecting the legs.  He stated that the condition is not 
causally related or made worse by the service-connected 
condition of plantar warts bilaterally and left ankle 
fracture.  He elaborated that asteatosis has familial 
tendency and is related to the aging process.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In this case, the veteran contends that he has a chronic skin 
condition, which extends upwards from his feet to near his 
knees, and that he warrants a grant of service connection for 
this disorder.  The Board can find no competent evidence 
demonstrating that a skin rash involving the veteran's legs 
was ever shown in service.  While the veteran was evaluated 
and treated on one occasion for what was described in service 
as a mild rash involving his buttocks, chronological service 
medical records are otherwise negative for complaints and 
findings of a skin disorder, involving rash like symptoms.  
In fact, the veteran's medical examination for service 
separation is also negative for any pertinent complaints, 
findings and/or diagnoses.  The post service clinical records 
are also silent for any clinical findings referable to a skin 
rash involving the legs until many years subsequent to 
service.  The absence of any medical records of treatment, 
symptoms or diagnoses of a skin rash involving the veteran's 
legs for many years after service, in addition to the absence 
of clinical documentation in the service medical records is 
evidence highly probative against the claim.  Furthermore, 
while a lower leg skin condition, eczema, was diagnosed in 
September 2000 by the veteran's private physician, the only 
skin condition affecting the veteran's legs shown on VA 
examination several months later, in December 2000, was 
attributed to asteatosis, which his examiner at that time 
stated was related to the aging process.

In any event, in order for service connection for a 
particular disability to be granted a claimant must establish 
he or she has this disorder and that there is a relationship 
between the disorder and injury or disease incurred in 
service or some manifestation of the disability during 
service.  Marcardo-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Here, there is no competent evidence of a skin rash 
affecting the veteran's legs in service or a nexus between an 
existing skin rash, and service to include evaluation and 
treatment provided to the veteran therein.  The veteran's 
statements attributing a skin rash to service are not 
competent for that purpose.  There is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or causation.  

As there is no probative evidence of record relating a 
current skin rash affecting the veteran's legs to service, 
the preponderance of the evidence is against the claim for 
service connection for this disorder.  Accordingly, the claim 
is denied.


II.  Increased evaluation for residuals of a left ankle 
fracture

The veteran's service medical records show that in May 1981 
the veteran injured his left ankle in a basketball game.  He 
was evaluated and treated at a service department facility 
for a left ankle sprain manifested on clinical evaluation by 
swelling and discoloration on the lateral side of the left 
ankle.  An X-ray of the left ankle was interpreted to reveal 
no fracture.  He was splinted and provided ice packs and told 
to elevate his leg.  Probable left ankle sprain was the 
diagnostic assessment.

Entitlement to service connection for residuals of a left 
ankle fracture was granted in a January 1984 rating decision, 
and a 10 percent evaluation was assigned.  In a rating 
decision, dated in April 1986, the disability evaluation for 
the veteran's residuals of a left ankle fracture was reduced 
to zero percent (noncompensable), effective from July 1, 
1986.  Thereafter, in a decision by the Board, dated in 
August 1988, the veteran's claim seeking entitlement to a 
compensable evaluation for residuals of a left ankle fracture 
was denied.

In December 1994, the veteran filed a new claim for an 
increased rating for his left ankle disability.  In support 
of this claim, the veteran submitted VA and private medical 
records dated between October 1991 and December 1994, which 
did not pertain to the left ankle.

On August 18, 1998, VA conducted an examination of the 
veteran.  During this examination, the veteran complained of 
having left ankle problems.  The veteran reported that he had 
pain in his left ankle although not on an every day basis and 
was able to go up and down the steps.  He denied any giving 
way or locking of the ankle and stated that he has stiffness 
in the morning and occasional swelling upon standing for 
prolonged periods of time.  On physical examination the 
veteran's gait was normal.  He was able to stand on his toes 
and heels, and he performed a tandem gait without difficulty.  
The range of motion of the left ankle was dorsiflexion 
actively to 10 degrees, with pain to 20 degrees, movement 
against gravity to 20 degrees, movement against strong 
resistance to 20 degrees; plantar flexion actively to 30 
degrees, with pain to 45 degrees, movement against gravity to 
45 degrees, movement against strong resistance to 45 degrees.  
The range of motion was noted to be limited secondary to 
pain.  An X-ray of the left ankle was interpreted to reveal 
no abnormality.  The diagnostic assessment was of a left 
ankle fracture with residuals.  According to the examiner, 
the veteran had good mobility on examination and only 
slightly limited range of motion attributable to his left 
ankle.  He indicated that the veteran's gait was normal and 
he did not require an assistive device to ambulate.  He added 
that the veteran had no limitations to lifting and his 
limitation is to standing within six hours.  He added that 
the veteran should avoid jogging and frequent going up and 
down stairs.  

On a VA general medical examination in December 2000, the 
veteran provided a history of injuring his left ankle while 
playing basketball in 1981.  He noted that X-rays were taken 
and a cast was placed on his ankle for six to eight weeks and 
after removal of the cast he had an uneventful course of 
recovery without any problems.  The examiner noted that years 
later the veteran started to experience pain in the left heel 
and was told that he had a heel spur.  On physical 
examination the veteran's gait was normal.  On 
musculoskeletal examination the veteran's range of motion of 
the ankles was reported to be normal.  Dorsiflexion was 0 to 
20 degrees and plantar flexion was 0 to 45 degrees, 
bilaterally.  The examiner noted that there was very mild 
tenderness on the heel of the left foot on palpation.  There 
was no evidence of effusion, swelling or inflammation about 
the ankles and no pain, weakness, fatigability, lack of 
endurance and incoordination on range of motion.  On 
neurological examination there was no evidence of loss of 
strength in the lower extremities and no evidence of loss of 
sensation in the lower extremities.  On X-ray of the left 
ankle tibial and plantar spur were demonstrated.  The 
examiner stated, "It is considered that the tenderness on the 
left heel and spur of the tibial and plantar aspects on the 
left foot are related to his service-connected left ankle 
injury with fracture."  He added that the veteran would have 
difficulty in prolonged standing, walking and climbing stairs 
due to the residuals of a fracture injury to the left ankle.  

The veteran maintains that his service-connected residuals of 
a left ankle fracture are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is our primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board observes that the veteran's service-connected 
residuals of a left ankle fracture is currently rated as 
10 percent disabling under 38 C.F.R. 4.71a, Diagnostic 
Code 5271, which provides a 10 percent rating for moderate 
limitation of the ankle, and a 20 percent rating for marked 
limitation of the ankle.  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also noted that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  

The Board has considered the evidence in its entirety, as 
well as the applicable regulatory criteria, and finds that 
the 10 percent rating currently assigned for the veteran's 
service-connected residuals of a left ankle fracture 
adequately compensates him for the degree of disability 
demonstrated during the period since August 18, 1998.  In 
this regard, the findings of range of motion for the 
veteran's left ankle, as reflected on the August 18, 1998 
examination, were 20 degrees of dorsiflexion with pain and 45 
degrees of plantar flexion.  Similar left ankle range of 
motion was clinically demonstrated on the VA examination 
conducted in December 2000, without objective evidence of 
pain, weakness, fatigability, lack of endurance and/or 
incoordination of range of motion testing.  For these 
reasons, the Board finds, therefore, that the level of 
limitation of motion shown since August 18, 1998, does not 
approximate marked limitation of motion such as to warrant a 
disability evaluation in excess of that currently assigned 10 
percent.  Thus, in this regard, it is well to recall that a 
normal range of motion is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71, Plate II (2002).

With respect to the veteran's left ankle disability, for the 
period prior to August 18, 1998, the Board observes that the 
clinical findings of record do not reflect any symptoms, 
manifestations, or residuals referable to the veteran's 
service-connected left ankle during the appeal period prior 
to August 18, 1998.  Thus, during this period in question, 
the evidence of record clearly suggests that the veteran's 
left ankle was relatively asymptomatic.  As there is no 
evidence of any objective pathology prior to August 18, 1998, 
or significant complaints related thereto, the Board finds 
that a compensable evaluation for the veteran's service-
connected residuals of a left ankle fracture prior to August 
18, 1998, is not warranted 

In sum, considering all the evidence of record, to include 
left ankle functional impairment as demonstrated on recent 
examination, the pain attributable thereto as well as 
tenderness noted the Board finds that a compensable 
evaluation prior to August 18, 1998, and an evaluation in 
excess of 10 percent since August 18, 1998, is not in order.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is proximately balanced 
such as to warrant its application. 




ORDER

Entitlement to service connection for a bilateral leg rash is 
denied.

Entitlement to a compensable evaluation prior to August 18, 
1998, and an increased evaluation in excess of 10 percent 
from August 18, 1998, for residuals of a left ankle fracture 
is denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

